DETAILED ACTION
This is the first office action regarding application number 16/476,410, filed July 8, 2019. Examiner notes that this application contains three separate submissions containing substantially similar Claims, all dated on July 8, 2019. For purposes of examination, the file containing the set of Claims annotated with the “(Original)” claim status are used as the set of claims being examined in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: Paragraphs [00146]-[00153] describes the block elements shown in Figure 7, but the text descriptions and corresponding reference characters in the following paragraphs are pointing to the wrong block elements in Figure 7. In particular, the following corrections need to be made such that new matter is not introduced:
Paragraph [00147]: In this paragraph, “(700)” should be corrected as “(702)” to match the corresponding block element description identified in Figure 7. Appropriate correction is required.
Paragraph [00148]: In this paragraph, “(702)” should be corrected as “(704)” to match the corresponding block element description identified in Figure 7. Appropriate correction is required.
Paragraph [00149]: In this paragraph, “(704)” should be corrected as “(706)” to match the corresponding block element description identified in Figure 7. Appropriate correction is required.
Paragraph [00150]: In this paragraph, “(708)” should be removed as there is no corresponding block element description identified in Figure 7 that matches the text in this paragraph. Appropriate correction is required.
Paragraph [00151]: In this paragraph, “(710)” should be corrected as “(708)” to match the corresponding block element description identified in Figure 7. Appropriate correction is required.
Paragraph [00152]: In this paragraph, “(712)” should be corrected as “(710)” to match the corresponding block element description identified in Figure 7. Appropriate correction is required.
Paragraph [00153]: In this paragraph, “(714)” should be corrected as “(712)” to match the corresponding block element description identified in Figure 7. Appropriate correction is required.

Claim Objections
Claims 9 and 16 are objected to 
because of the following informalities: Both Claims 9 and 16 recite the limitation: “wherein the naming is performed to minimize a number of instances in which a particular entity is labelled with a first persistent identifier by the original model …”, where it should be corrected as “wherein  is performed to minimize a number of instances in which a particular entity is labelled with a first persistent identifier by the original model …” to resolve the antecedent issue. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3, 12, and 19, 
All three claims recite the limitation "wherein weightings of the consistent hashing provide an aggregate likelihood that assignment of a particular group of structures occurs and are the same as weightings of consistent hashing of the new model", which renders the claim as indefinite, as it is not clear whether the first citation of “weightings of the consistent hashing” are in reference to the original model or to the merged model. Furthermore, it is also not clear what exactly is being compared as being the “same”, whether the comparison is between the two sets of weightings for the two models, or whether it is between the result of these weightings (i.e., the aggregate likelihood of assignment of a particular group of structures) for the two models. Applicant’s specification does not provide further guidance, since paragraph [0004] is a mere rephrase of the above claim limitation (and hence does not provide further insight into how these weightings of the consistent hashing are being compared), and paragraph [00153] merely states that an aggregate likelihood of assignment of a particular group of structures occurs is a “probabilistic difference” between a new model and an original model, but does not further describe this “probabilistic difference” nor does it discuss any form of comparison that would indicate what is being compared as being the “same”. Hence, for the purposes of examination, the term “weightings of the consistent hashing” will be interpreted as broadly reciting actions and/or results generated from a consistent hashing technique, resulting in this claim limitation to be interpreted as broadly reciting that each action and/or result generated from the consistent hashing technique (as new elements with unique identifiers are applied) are independent from each other.).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 
Claims 1-20 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Step 1 (All Claims)
Under Step 1 analysis,
Claims 1-9 recite a method (representing a process);
Claims 10-16 recite a system (representing a machine); and
Claims 17-20 recite a non-transitory computer storage medium encoded with instructions (representing an article of manufacture).
Therefore, each of the claims falls into one of the four statutory categories (i.e., process, machine, article or manufacture, or composition of matter).
Regarding original Claim 1, 
Step 2A Prong 1: This claim recites the following abstract ideas:
mapping, by the one or more data processing apparatus, structures of the new model to structures of the original model (Under its broadest reasonable interpretation, the term “model” as defined in the Oxford Learner’s Dictionary is a copy of something (such as a text or a system) that can be used as an example, and in the Oxford Dictionary of Computing, a model is a simplified representation, where the representation may be physical or abstract, and may be restricted to exhibit certain properties (such as entity-relationship attributes for a data model). Hence, performing a mapping action by identifying and matching structures between a new model and an original model (where both models are interpreted as ; 
classifying, by the one or more data processing apparatus and based on the mapping, each structure of the new model as belonging to a group of structures sharing at least one characteristic (Under its broadest reasonable interpretation, the term “classify” as defined in the Oxford Learner’s Dictionary is to arrange something in groups according to features that they have in common. Hence, performing a classification action by inspecting the mapped data elements and identifying common characteristics represents a decision-making process (involving observations, judgments, evaluations, opinions), which is a mental process that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).);
generating, by the one or more data processing apparatus and based on the mapping and the classifying, a merged model (Under its broadest reasonable interpretation, performing the classification and mapping actions by grouping structures together, identifying and matching structures that share one or more common characteristics results in an output that is a merged model, and hence “generating a merged model” also represents a decision-making process that is based on the earlier decision-making steps of classifying and mapping (all of which involves observations, judgments, evaluations, opinions), which are mental processes that are implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).); and
classifying, by the one or more data processing apparatus … a plurality of unique entities by applying consistent hashing to each of the plurality of unique entities, including: assigning … persistent identifiers to each of a plurality of unique entities, wherein the persistent identifier classifies the unique entity into a particular group of structures in the new model (As indicated earlier, under its broadest reasonable interpretation, the term “classify” as defined in the Oxford Learner’s Dictionary is to arrange something in groups according to features that they have in common. This claim limitation recites actions involving consistent hashing, which is a mathematical technique that utilizes hashing calculations to assign elements (associated with identifiers) to a plurality of unique entities, where this assignment .  
Step 2A Prong 2: This claim further recites:
… performed by one or more data processing apparatus (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… receiving, as input at one or more data processing apparatus, an original model and a new model that was generated from the original model but differs from the original model (This claim element of receiving input data pertaining to an original model and a new model is directed to necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.); …
… using the merged model (This claim element of using the generated merged model to assign persistent identifiers is directed to an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
… performed by one or more data processing apparatus (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… receiving, as input at one or more data processing apparatus, an original model and a new model that was generated from the original model but differs from the original model (This claim element of receiving input parameters is directed to activities involving necessary data gathering and outputting for ; …
… using the merged model (This claim element of using the generated merged model to assign persistent identifiers is directed to storing and retrieving information in memory, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 1, example iv.) …
Regarding original Claim 2, 
Step 2A Prong 1: Claim 2 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
… wherein each group of structures is one of: 
(i) a group of the original model (This claim element of identifying and matching a group of structures to a group found in an original model represents a decision-making process (involving observations, judgments, evaluations, opinions), which is a mental process that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).), 
(ii) an unused group that did not exist in the original model (This claim element of identifying and matching a group of structures to an unused group that did not exist in an original model (where this unused group represents a new group) represents a decision-making process (involving observations, judgments, evaluations, opinions), which is a mental process that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).), 
(iii) a group that is a subset of a group of the original model (This claim element of identifying and matching a group of structures to a subset of a group found in an original model represents a decision-making process (involving observations, judgments, evaluations, opinions), which is a mental process that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).), or 
(iv) a group that is a merged set of a first group of the original model and a second, different group of the original model (This claim element of identifying and matching a group of structures to a merged set of a first group and a second, different group found in an original model represents a decision-making process (involving observations, judgments, evaluations, opinions), which is a mental process that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding original Claim 3, 
Step 2A Prong 1: Claim 3 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
… wherein weightings of the consistent hashing provide an aggregate likelihood that assignment of a particular group of structures occurs and are the same as weightings of consistent hashing of the new model (As indicated earlier, this claim limitation exhibits a 112(b) indefiniteness issue, and therefore, for the purposes of examination, the term “weightings of the consistent hashing” will be interpreted as broadly reciting actions and/or results generated from a consistent hashing technique, resulting in this claim limitation to be interpreted as broadly reciting that each action and/or result generated from the consistent hashing technique (as new elements with unique identifiers are applied) are independent from each other. Applying consistent hashing on a group of structures to generate a result represents applying a mathematical technique that utilizes hashing calculations to assign elements (associated with identifiers) to a plurality of unique entities, and selecting a large enough key space to minimize collisions (thus producing results that are independent from each other), represents a series of steps that are directed to a way of organizing information and manipulating information through mathematical relationships and correlations to produce a result. See MPEP 2106.04(a)(2)(I-A).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding original Claim 4, 
Step 2A Prong 1: Claim 4 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
wherein the original model, the new model, and the merged model … a tree structure (Under its broadest reasonable interpretation, representing an original model, new model, and merged model as a tree structure (in order to identify and match structures, where the broad recitation of structures are interpreted as data elements within a model such as attributes/features), represents a decision-making process (involving observations, judgments, evaluations, opinions), which is a mental process that are implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim further recites:
… implement a tree structure (This claim element of implementing a tree structure is directed to a form of applying mere instructions to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).  
Step 2B: This claim further recites:
… implement a tree structure (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding original Claim 5, 
Step 2A Prong 1: Claim 5 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
… jump hashing of an ordered set of the persistent identifiers to the unique entity (Under its broadest reasonable interpretation, jump hashing represents a variant of a consistent hashing technique that utilizes hashing calculations to assign identifiers to a plurality of unique entities, and as such, this claim limitation of broadly reciting a jump hashing technique is directed to a way of organizing information and manipulating information through mathematical relationships and correlations to produce a result. See MPEP 2106.04(a)(2)(I-A).).
Step 2A Prong 2: This claim further recites:
wherein the assigning comprises applying jump hashing (This claim element of applying a jump hashing technique is directed to a form of applying mere instructions to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
wherein the assigning comprises applying jump hashing (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
Regarding original Claim 6, 
Step 2A Prong 1: Claim 3 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1.
Step 2A Prong 2: This claim further recites:
wherein the consistent hashing is a weighted consistent hashing with affinity ranking (In light of applicant’s specification paragraph [0078] “In literature, affinity hashing is known as rendezvous hashing, or weighted consistent hashing with affinity ranking.”. Hence, this claim element places an additional limitation on the type of consistent hashing technique, where the consistent hashing technique is rendezvous hashing, as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).).  
Step 2B: This claim further recites:
wherein the consistent hashing is a weighted consistent hashing with affinity ranking (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding original Claim 7, 
Step 2A Prong 1: Claim 7 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
… wherein the merged model generates a probability of a unique entity being assigned to a persistent identifier in a particular group of structures (Under its broadest reasonable interpretation, generating a probability of a unique entity being assigned to a persistent identifier in a particular group of structures involves calculating a probability, which involves applying a mathematical calculation. See MPEP 2106.04(a)2(I-C). Additionally, a person having ordinary skill in the art can look at the nodes in a given decision tree and determine and assign probabilities at each node split (branch) in the decision tree based on the features present at each node, such that this analysis represents a decision-making process (involving observations, judgments, evaluations, opinions), which is a mental process that is implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding original Claim 8, 
Step 2A Prong 1: Claim 8 is a dependent claim of Claim 7, and hence inherits the same abstract ideas identified in Claim 1. 
Step 2A Prong 2: This claim further recites:
… wherein the particular group of structures indicates a set of demographic attributes of a persistent identifier in the particular group of structures (This claim element places an additional limitation to a particular group of structures having demographic attributes, as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).).
Step 2B: This claim further recites:
… wherein the particular group of structures indicates a set of demographic attributes of a persistent identifier in the particular group of structures (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception .
Regarding original Claim 9, 
Step 2A Prong 1: Claim 9 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
… wherein (Under its broadest reasonable interpretation, identifying and matching identifiers to minimize a number of instances represents a data reduction technique involving analysis, and hence represents a decision-making process (involving observations, judgments, evaluations, opinions), which is a mental process that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding original Claim 10, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 1, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 1. 
The additional claim elements “one or more processors” and “one or more memory elements including instructions that when executed, cause the one or more processors to perform operations …” represent mere instructions to apply a judicial exception under both Step 2A Prong 2 and Step 2B, and hence these claim elements do not further integrate the judicial exception into a practical application, nor do they add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(f).
Regarding original Claim 11, 

Regarding original Claim 12, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 3, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 3.
Regarding original Claim 13, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 4, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 4.
Regarding original Claim 14, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 5, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 5.
Regarding original Claim 15, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 6, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 6.
Regarding original Claim 16, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 9, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 9.
Regarding original Claim 17, 
Step 2A Prong 1: This claim recites the following abstract ideas:
mapping, by the one or more data processing apparatus, structures of the new model to structures of the original model (Under its broadest reasonable interpretation, the term “model” as defined in the Oxford Learner’s Dictionary is a copy of something (such as a text or a system) that can be used as ; 
classifying, by the one or more data processing apparatus and based on the mapping, each structure of the new model as belonging to a group of structures sharing at least one characteristic (Under its broadest reasonable interpretation, the term “classify” as defined in the Oxford Learner’s Dictionary is to arrange something in groups according to features that they have in common. Hence, performing a classification action by inspecting the mapped data elements and identifying common characteristics represents a decision-making process (involving observations, judgments, evaluations, opinions), which is a mental process that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).);
naming, by the one or more data processing apparatus and based on the classifying, the groups of structures of the new model to match names of groups of structures of the original model (Under its broadest reasonable interpretation, naming groups of structures found in a new model to match names of groups of structures found in an original model represents a decision-making process (involving observations, judgments, evaluations, opinions), which is a mental process that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).); 
generating, by the one or more data processing apparatus and based on the mapping and the classifying, a merged model (Under its broadest reasonable interpretation, performing the classification and mapping actions by grouping structures together, identifying and matching structures that share one or more common characteristics results in an output that is a merged model, and hence “generating a merged model” also represents a decision-making process that is based on the earlier decision-making steps of classifying and mapping (all of which involves observations, judgments, evaluations, opinions), ; and
classifying, by the one or more data processing apparatus … a plurality of unique entities by applying consistent hashing to each of the plurality of unique entities, including: assigning … persistent identifiers to each of a plurality of unique entities, wherein the persistent identifier classifies the unique entity into a particular group of structures in the new model (As indicated earlier, under its broadest reasonable interpretation, the term “classify” as defined in the Oxford Learner’s Dictionary is to arrange something in groups according to features that they have in common. This claim limitation recites actions involving consistent hashing, which is a mathematical technique that utilizes hashing calculations to assign elements (associated with identifiers) to a plurality of unique entities, where this assignment represents a form of arrangement (or classification) of relating a set of elements to a plurality of unique entities, and as such, this claim limitation of applying consistent hashing is directed to a way of organizing information and manipulating information through mathematical relationships and correlations to produce a result. See MPEP 2106.04(a)(2)(I-A).).  
Step 2A Prong 2: This claim further recites:
… instructions that when executed by a distributed computing system cause the distributed computing system to perform operations (This claim element is considered a form of applying mere instructions on a generic computer (a distributed computing system) to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… receiving, as input at one or more data processing apparatus, an original model and a new model that was generated from the original model but differs from the original model (This claim element of receiving input data pertaining to an original model and a new model is directed to necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.); …
… using the merged model (This claim element of using the generated merged model to assign persistent identifiers is directed to an insignificant extra-solution activity for use in a claimed process. See …
Step 2B: This claim further recites:
… instructions that when executed by a distributed computing system cause the distributed computing system to perform operations (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… receiving, as input at one or more data processing apparatus, an original model and a new model that was generated from the original model but differs from the original model (This claim element of receiving input parameters is directed to activities involving necessary data gathering and outputting for use in a claimed process, where the data gathering aspect is part of the general activity of presenting offers and gathering statistics (where receiving input data representing an original model and a new model is considered a form of gathering statistics), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 3, example iv.); …
… using the merged model (This claim element of using the generated merged model to assign persistent identifiers is directed to storing and retrieving information in memory, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 1, example iv.) …
Regarding original Claim 18, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 2, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 2.
Regarding original Claim 19, 

Regarding original Claim 20, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 9, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1-2, 4, 7, 9-11, 13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
He et al., U.S. PGPUB 2014/0172754, published 6/19/2014 [hereafter referred as He], in view of Berglund, Per, Shard Selection in Distributed Collaborative Search Engines, Master of Science Thesis in Computer Science, University of Gothenburg, Department of Computer Science and Engineering, Goteborg, Sweden June 2013, 62 pages [hereafter referred as Berglund], in further view of Bestler et al., U.S. PGPUB 2016/0191509, published 6/30/2016 [hereafter referred as Bestler].
Regarding original Claim 1, 
He teaches
(Original) A method performed by one or more data processing apparatus (Examiner’s note: He Figure 5 and [0051]-[0054] teaches a processor in a computer system, as well as storage elements including memory and cache storage, where the memory elements include volatile and non-volatile memory components that can be arranged in a distributed architecture.) comprising: 
receiving, as input at one or more data processing apparatus, an original model and a new model that was generated from the original model but differs from the original model (Examiner’s note: Under its broadest reasonable interpretation, the term “model” as defined in the Oxford Learner’s Dictionary is a copy of something (such as a text or a system) that can be used as an example, and in the Oxford Dictionary of Computing, a model is a simplified representation, where the representation may be physical or abstract, and may be restricted to exhibit certain properties (such as entity-relationship attributes for a data model). As indicated earlier, He teaches that the described logical functions are done on a computer system containing data storage that includes memory and cache storage, where the memory elements include disk storage, and where the arrangement of these memory elements can have a distributed architecture (He [0052]-[0053]). He teaches a rule induction classifier receiving data from a question knowledge base, through creation of entities from the question knowledge base as a small entity seed list in a pre-processing step (representing receiving data for an original model), extracting a set of named entity candidate set (representing receiving data for a new model that was generated from the original model), and integrating other entities generated from a plurality of data sources (provided as training data), where an entity is a collection of words representing an article or web document, with each He Figure 1, elements 104, 108, 102, 114; [0015]: “… Multiple data sources are leveraged as knowledge bases … Data in a question knowledge base can be classified into predefined entity types by integrating other data sources … The question knowledge base is a repository of entity information. As a pre-processing step, a small entity seed list … are selected along with other knowledge bases to classify the question knowledge base  … “; [0016]: “… a rule induction classifier 102 … interacts with a number of elements, including a question knowledge base 104, … and training data 108 including a plurality of data sources 110a-100n for a plurality of named entity types 112. The question knowledge base 104 is a first or primary repository of entity information … The rule induction classifier 102 can extract a named entity candidate set 114 from the question knowledge base 104 to remove aliases and further condense named entity candidates for classification. …the question knowledge base may be an electronic encyclopedia including millions of articles …”; and [0017]: “… an article may include a number of features … leaving a main body of text description … Based on the feature dictionary 116, candidate entity content can be represented as a vector space model …”).); 
mapping, by the one or more data processing apparatus, structures of the new model to structures of the original model (Examiner’s note: Under its broadest reasonable interpretation, the term “structures” is broadly recited such that it is interpreted as something that represents a set of elements or items of data. As indicated earlier, He teaches using the rule induction classifier to map named entities (provided by the training data and generated from a plurality of data sources) to the set of named entity candidates from the question knowledge base, where these named entities (documents/articles) are represented as vector space models, with identified words/text associated with corresponding frequency rates (He [0015]-[0017]). He further teaches this mapping is performed by a set of resolution rules, where these resolution rules are used to identify and perform exact matching or similarity matching between the named entities generated from the question knowledge base, the auxiliary knowledge base, and the training data, and where this exact matching/similar matching using resolution rules is a form of mapping structures from an original model to structures of a new model (He [0018]-[0025]).); 
classifying, by the one or more data processing apparatus and based on the mapping, each structure of the new model as belonging to a group of structures sharing at least one characteristic (Examiner’s note: Under its broadest reasonable interpretation, the term “structure” is broadly recited in the claims such that it is interpreted as something that represents an element or item of data. As indicated earlier, He additionally teaches applying resolution rules to identify commonalities (names) between entities and relating two entities that appear in the different knowledge bases (including the training data), where the identified commonalities represent common or shared characteristics (He [0020]-[0027]). He further teaches the generation of a named entity data integration model by learning a set of classification rules using the rule induction classifier (after applying the resolution rules that perform the mapping), where the entities with the identified commonalities (resulting from the matching) are placed in a positive training seed set, and where this positive training seed set is used to build decision trees to classify the named entity candidates for a set of named entity types, where these entity types are categories such as People, Organizations, Locations, … where assigning entities to one of these categories represents identifying at least one shared characteristic (He Figures 2A, 2B; [0028]-[0038]; and [0002]).); 
generating, by the one or more data processing apparatus and based on the mapping and the classifying, a merged model (Examiner’s note: As indicated earlier, He teaches the generation of a named entity data integration model through the creation of decision trees for a set of named entity types (He Figures 2A, 2B; [0028]-[0038]; and [0002]), where the decision tree for each named entity type represents a merged model for a named entity type. He further teaches an example decision tree containing training data dispersed in the root nodes and child nodes, where the root nodes and child nodes represent the entities populated from the positive training seed set, and the final decision tree represents the integration of the set of candidate named entities from the question knowledge base with the training set of entities (He [0016], [0039]-[0042]; and Figure 4).); …
While He teaches performing decision tree classification, where the nodes of the decision tree represent document-based named entities (where these entities are represented as vector space models), and where the named entities are from a plurality of data sources that are stored in memory elements that can be arranged in a distributed architecture, He does not explicitly teach
classifying, by the one or more data processing apparatus and using the merged model, a plurality of unique entities by applying … hashing to each of the plurality of unique entities, including: assigning, using the merged model, persistent identifiers to each of a plurality of unique entities, wherein the persistent identifier classifies the unique entity into a particular group of structures in the new model.
Berglund teaches
classifying, by the one or more data processing apparatus and using the merged model, a plurality of unique entities by applying … hashing to each of the plurality of unique entities, including: assigning, using the merged model, persistent identifiers to each of a plurality of unique entities, wherein the persistent identifier classifies the unique entity into a particular group of structures in the new model (Examiner’s note: As indicated earlier, under its broadest reasonable interpretation, the term “classify” as defined in the Oxford Learner’s Dictionary is to arrange something in groups according to features that they have in common. Furthermore, under its broadest reasonable interpretation, the term “plurality of unique entities” is broadly recited such that it is interpreted as something that represents a set of elements, where this set of elements may be different than “a particular group of structures” also broadly recited in this claim, where this reference of “a particular group of structures” is interpreted as being a distinct and different set of elements of items of data from the identified “group of structures” recited in the earlier claim limitations. Hence, in the context of this claim, this classifying step is interpreted as being directed to identifying and assigning unique identifiers through a hashing process of each unique entity, as a way to further identify a set of elements or items of data and associate them with another distinct set of elements or items. Berglund teaches creating inverted index maps for a given set of document-based named entities, where these named entities are represented as vector space models with weighted terms and their associated text term frequencies, and where these index maps are arranged (grouped) according to their identified text term frequencies, and each named entity is assigned with a unique ID (Berglund p.6 Figure 2.1; p.7 2nd-5 paragraphs; and Berglund pp.7-8 Document scoring/The vector-space model). Berglund further teaches partitioning the created index map through a sharding process, where a subset of indexed rows (representing groups of named entities) are partitioned and assigned to different shards of data, where these different data shards (particular group of structures) are represented and distributed on different computing nodes. Berglund further teaches a method of performing document Berglund pp.9-10 Section 2.1.4 Sharding of indices and Figure 2.2; p.21 Section 2.6 Document allocation policies for shard-selection; and p.21 Section 2.6.1 Random allocation: “The most common document-allocation policy is to randomly distribute the documents to shards. It can be implemented by taking a hash on the documents IDs and use the result as the ID of the shards they should be allocated to.”).).
Both He and Berglund are analogous art since they both teach identifying and grouping named entities that are represented by vector space models.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vector space model representations of each named entity in the decision tree taught in He and further perform a hashing method taught in Berglund as a way to further identify and group related named entities and assign them to different data shards, which are distributed among a set of different computing nodes. The motivation to combine is taught in Berglund, as the random allocation method to distribute the document entity to different shards guarantees a balanced size between shards of data, resulting in a system that exhibits even load balance/distribution of the document entities across different shards (computing nodes), which in turn makes a distributed storage system more computationally and storage efficient as the computation power for accessing and retrieving the document entities is evenly distributed across the entire distributed storage system (Berglund p.21 Section 2.6.1 Random allocation).
While He in view of Berglund teaches hashing the document IDs of document entities and using the hash as the ID of the shards they should be allocated to, He in view of Berglund does not explicitly teach
classifying … a plurality of unique entities by applying consistent hashing …
Bestler teaches
classifying … a plurality of unique entities by applying consistent hashing (Examiner’s note: Bestler teaches applying a consistent hashing technique on a set of block shards representing asset objects, where a name hash identifying token (NHIT) associated with an asset (representing a named Bestler [0872]-[0883], [0891]-[0893] and Figure 48).) …
Both He in view of Berglund and Bestler are analogous art since they both teach hashing techniques for grouping and associating sets of data shards to different computing nodes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the random allocation hashing technique taught in He in view of Berglund and enhance it to perform the consistent hashing technique taught in Bestler as a way to further identify and group related named entities and assign them to different data shards, which are distributed among a set of different computing nodes. The motivation to combine is taught in Bestler, since consistent hashing is a distributed hash technique used for storing and accessing documents across distributed servers. Identifying and grouping related data block shards using a distributed consistent hashing technique provides an efficient way to assign shards to servers in different failure domains (thus preventing single point of failures and improving the robustness of the system), as well as support editing or accessing of data shards that contain certain blocks of data that need to be updated (thus reducing the amount of read-modify-write update transactions required to retrieve and update relevant portions of the document data) (Bestler [0883] and [0708]-[0711]; and [0854], [0868]-[0869]).
Regarding original Claim 2, 
 
He in view of Berglund, in further view of Bestler teaches
(Original) The method of claim 1, wherein each group of structures is one of: 
(i) a group of the original model (Examiner’s note: As indicated earlier, He teaches applying resolution rules to identify commonalities (names) between entities as a way to relate two entities (He Figures 2A, 2B; [0020]-[0027]; and [0028]-[0038]). He further teaches that these resolution rules include identifying two entities with names that are exact match of each other (representing a group from the original model) (He [0020]-[0021]).), 
(ii) an unused group that did not exist in the original model, 
(iii) a group that is a subset of a group of the original model (Examiner’s note: As indicated earlier, He teaches applying resolution rules to identify commonalities (names) between entities as a way to relate two entities (He Figures 2A, 2B; [0020]-[0027]; and [0028]-[0038]). He further teaches that these resolution rules include identifying two entities where one name contains the other name (representing a group that is a subset of a group from the original model) (He [0020], [0022]).), or 
(iv) a group that is a merged set of a first group of the original model and a second, different group of the original model (Examiner’s note: As indicated earlier, He teaches applying resolution rules to identify commonalities (names) between entities as a way to relate two entities (He Figures 2A, 2B; [0020]-[0027]; and [0028]-[0038]). He further teaches that these resolution rules include identifying two entities where one name is an alias of another name in a knowledge bases (representing a group that is a merged set of a first group of the original model and a second, different group of the original model) (He [0020], [0024]).).  
Regarding original Claim 4, 
He in view of Berglund, in further view of Bestler teaches
(Original) The method of claim 1, wherein the original model, the new model, and the merged model implement a tree structure (Examiner’s note: As indicated earlier, He teaches the generation of a data integration model for named entity classification creation of decision trees representing the final classification result for each named entity type (He Figures 2A, 2B; [0028]-[0038]; and [0002]), where the decision tree for each named entity type and its associated classification result represent the generated classification rule set resulting from the integration of the named entities from the training data into the question knowledge base, thus representing a merged model for each named entity type. He further teaches an example decision tree containing training data dispersed in the root nodes and child nodes, where the root nodes and child nodes represent the integration of the knowledge base entities with the entities provided in the training data, which were earlier indicated as being representations of named entities from a plurality of data sources (He [0016]; and Figure 4).).  
Regarding original Claim 7, 
He in view of Berglund, in further view of Bestler teaches
(Original) The method of claim 1, wherein the merged model generates a probability of a unique entity being assigned to a persistent identifier in a particular group of structures (Examiner’s note: He teaches growing a decision tree to contain all training data T for an entity type involves determining                         
                            
                                
                                    p
                                
                                
                                    f
                                    ,
                                    v
                                
                            
                        
                     representing a proportion of training data that has the feature value ≤v,                         
                            
                                
                                    p
                                
                                
                                    f
                                    ,
                                    v
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    p
                                
                                
                                    f
                                    ,
                                    v
                                
                                
                                    2
                                
                            
                        
                     represent split probabilities for the training data to be present in either of the child nodes formed by the parent node Γ (He [0042]-[0043]).).  
Regarding original Claim 9, 
He in view of Berglund, in further view of Bestler teaches
(Original) The method of claim 1, wherein (Examiner’s note: As indicated earlier, He teaches applying resolution rules to identify commonalities (names) between entities as a way to relate two entities (He Figures 2A, 2B; [0020]-[0027]; and [0028]-[0038]). He further teaches that these resolution rules include identifying two names that are very similar in terms of edit distance and term-based vector space cosine similarity, and performing comparisons of the edit distance being less than a threshold and cosine similarity being greater than a threshold to determine that they should be grouped as a same named entity (representing a minimizing a number of instances in which a particular entity is labelled with a first persistent identifier by the original model, and the particular entity is labelled with a second, different persistent identifier by the merged model) (He [0020], [0025]-[0027]).).  
Regarding original Claim 10, 
Claim 10 recites a system comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 1, and hence is rejected under similar rationale and motivations provided by He, Berglund, and Bestler as indicated in Claim 1. In addition, He Figure 5 and [0051]-[0054] teaches a processor in a computer system, as well as storage elements including memory and cache storage, where the memory elements can be volatile and non-volatile memory in a distributed architecture, and where the memory elements contain instructions representing one or more programs for implementing the described logical functions.
Regarding original Claim 11, 
He in view of Berglund, in further view of Bestler as indicated in Claim 2, in view of the rejections applied to Claim 10.
Regarding original Claim 13, 
Claim 13 recites the system of claim 10, where the system further comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 4, and hence is rejected under similar rationale provided by He in view of Berglund, in further view of Bestler as indicated in Claim 4, in view of the rejections applied to Claim 10.
Regarding original Claim 16, 
Claim 16 recites the system of claim 10, where the system further comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 9, and hence is rejected under similar rationale provided by He in view of Berglund, in further view of Bestler as indicated in Claim 9, in view of the rejections applied to Claim 10.
Regarding original Claim 17, 
He teaches
(Original) A non-transitory computer storage medium encoded with instructions that when executed by a distributed computing system cause the distributed computing system (Examiner’s note: As indicated earlier, He Figure 5 and [0051]-[0054] teaches a processor in a computer system, as well as storage elements including memory and cache storage, where the memory elements can be volatile and non-volatile memory in a distributed architecture (including RAM/ROM, disk drives, CD-ROM, and other types of electrical, magnetic, and optical storage media), and where the memory elements contain instructions representing one or more programs for implementing the described logical functions.) to perform operations comprising: 
receiving, as input at one or more data processing apparatus, an original model and a new model that was generated from the original model but differs from the original model (Examiner’s note: Under its broadest reasonable interpretation, the term “model” as defined in the Oxford Learner’s Dictionary is a copy of something (such as a text or a system) that can be used as an example, and in the Oxford Dictionary of Computing, a model is a simplified representation, where the representation may be He [0052]-[0053]). He teaches a rule induction classifier receiving data from a question knowledge base, through creation of entities from the question knowledge base as a small entity seed list in a pre-processing step (representing receiving data for an original model), extracting a set of named entity candidate set (representing receiving data for a new model that was generated from the original model), and integrating other entities generated from a plurality of data sources (provided as training data), where an entity is a collection of words representing an article or web document, with each of these existing and candidate entities being represented as vector space models (He Figure 1, elements 104, 108, 102, 114; [0015]: “… Multiple data sources are leveraged as knowledge bases … Data in a question knowledge base can be classified into predefined entity types by integrating other data sources … The question knowledge base is a repository of entity information. As a pre-processing step, a small entity seed list … are selected along with other knowledge bases to classify the question knowledge base  … “; [0016]: “… a rule induction classifier 102 … interacts with a number of elements, including a question knowledge base 104, … and training data 108 including a plurality of data sources 110a-100n for a plurality of named entity types 112. The question knowledge base 104 is a first or primary repository of entity information … The rule induction classifier 102 can extract a named entity candidate set 114 from the question knowledge base 104 to remove aliases and further condense named entity candidates for classification. …the question knowledge base may be an electronic encyclopedia including millions of articles …”; and [0017]: “… an article may include a number of features … leaving a main body of text description … Based on the feature dictionary 116, candidate entity content can be represented as a vector space model …”).); 
mapping, by the one or more data processing apparatus, structures of the new model to structures of the original model (Examiner’s note: Under its broadest reasonable interpretation, the term “structures” is broadly recited such that it is interpreted as something that represents a set of elements or  As indicated earlier, He teaches using the rule induction classifier to map named entities (provided by the training data and generated from a plurality of data sources) to the set of named entity candidates from the question knowledge base, where these named entities (documents/articles) are represented as vector space models, with identified words/text associated with corresponding frequency rates (He [0015]-[0017]). He further teaches this mapping is performed by a set of resolution rules, where these resolution rules are used to identify and perform exact matching or similarity matching between the named entities generated from the question knowledge base, the auxiliary knowledge base, and the training data, and where this exact matching/similar matching is a form of mapping structures from an original model to structures of a new model (He [0018]-[0025]).); 
classifying, by the one or more data processing apparatus and based on the mapping, each structure of the new model as belonging to a group of structures sharing at least one characteristic (Examiner’s note: Under its broadest reasonable interpretation, the term “structure” is broadly recited in the claims such that it is interpreted as something that represents an element or item of data. As indicated earlier, He additionally teaches applying resolution rules to identify commonalities (names) between entities and relating two entities that appear in the different knowledge bases (including the training data), where the identified commonalities represent common or shared characteristics (He [0020]-[0027]). He further teaches the generation of a named entity data integration model by learning a set of classification rules using the rule induction classifier (after applying the resolution rules that perform the mapping), where the entities with the identified commonalities (resulting from the matching) are placed in a positive training seed set, and where this positive training seed set is used to build decision trees to classify the named entity candidates for a set of named entity types, where these entity types are categories such as People, Organizations, Locations, … where assigning entities to one of these categories represents identifying at least one shared characteristic (He Figures 2A, 2B; [0028]-[0038]; and [0002]).); 
naming, by the one or more data processing apparatus and based on the classifying, the groups of structures of the new model to match names of groups of structures of the original model (Examiner’s note: He teaches identifying and naming entities from the training set entities using resolution rules to match corresponding names from entities that are already present in the set of candidate named entities He Figures 2A, 2B; [0020]-[0027]; [0028]-[0038]; and [0002]).); 
generating, by the one or more data processing apparatus and based on the mapping and classifying, a merged model (Examiner’s note: As indicated earlier, He teaches the generation of a named entity data integration model through the creation of decision trees for a set of named entity types (He Figures 2A, 2B; [0028]-[0038]; and [0002]), where the decision tree for each named entity type represents a merged model for a named entity type. He further teaches an example decision tree containing training data dispersed in the root nodes and child nodes, where the root nodes and child nodes represent the entities populated from the positive training seed set, and the final decision tree represents the integration of the set of candidate named entities from the question knowledge base with the training set of entities (He [0016], [0039]-[0042]; and Figure 4).); …
While He teaches that the document-based entities are vector space models created from known term weighting approaches, and the example decision tree represents and integrated knowledge base including existing document-based entities and newly added training data document-based entities from a plurality of data sources (representing a distributed architecture), He does not explicitly teach
classifying, by the one or more data processing apparatus and using the merged model, a plurality of unique entities by applying … hashing to each of the plurality of unique entities, including: assigning, using the merged model, persistent identifiers to each of a plurality of unique entities, wherein the persistent identifier classifies the unique entity into a particular group of structures in the new model.
Berglund teaches
classifying, by the one or more data processing apparatus and using the merged model, a plurality of unique entities by applying … hashing to each of the plurality of unique entities, including: assigning, using the merged model, persistent identifiers to each of a plurality of unique entities, wherein the persistent identifier classifies the unique entity into a particular group of structures in the new model (Examiner’s note: As indicated earlier, under its broadest reasonable interpretation, the term “classify” as defined in the Oxford Learner’s Dictionary is to arrange something in groups according to features that they have in common. Furthermore, under its broadest reasonable interpretation, the term “plurality of unique entities” is broadly recited such that it is interpreted as something that represents a set of a particular group of structures” also broadly recited in this claim, where this reference of “a particular group of structures” is interpreted as being a distinct and different set of elements of items of data from the identified “group of structures” recited in the earlier claim limitations. Hence, in the context of this claim, this classifying step is interpreted as being directed to identifying and assigning unique identifiers through a hashing process of each unique entity, as a way to further identify a set of elements or items of data and associate them with another distinct set of elements or items. Berglund teaches creating inverted index maps for a given set of document-based named entities, where these named entities are represented as vector space models with weighted terms and their associated text term frequencies, and where these index maps are arranged (grouped) according to their identified text term frequencies, and each named entity is assigned with a unique ID (Berglund p.6 Figure 2.1; p.7 2nd-5 paragraphs; and Berglund pp.7-8 Document scoring/The vector-space model). Berglund further teaches partitioning the created index map through a sharding process, where a subset of indexed rows (representing groups of named entities) are partitioned and assigned to different shards of data, where these different data shards (particular group of structures) are represented and distributed on different computing nodes. Berglund further teaches a method of performing document entity allocation to different data shards using a random allocation method, where this random allocation method involves computing a hash on the unique document ID of each named entity and associating the hash result as the ID of each data shard (Berglund pp.9-10 Section 2.1.4 Sharding of indices and Figure 2.2; p.21 Section 2.6 Document allocation policies for shard-selection; and p.21 Section 2.6.1 Random allocation: “The most common document-allocation policy is to randomly distribute the documents to shards. It can be implemented by taking a hash on the documents IDs and use the result as the ID of the shards they should be allocated to.”).).
Both He and Berglund are analogous art since they both teach identifying and grouping named entities that are represented by vector space models.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vector space model representations of each named entity in the decision tree taught in He and further perform a hashing method taught in Berglund as a way to further identify and group related named entities and assign them to different data shards, which are distributed among a set 
While He in view of Berglund teaches hashing the document IDs of document entities and using the hash as the ID of the shards they should be allocated to, He in view of Berglund does not explicitly teach
classifying … a plurality of unique entities by applying consistent hashing …
Bestler teaches
classifying … a plurality of unique entities by applying consistent hashing (Examiner’s note: Bestler teaches applying a consistent hashing technique on a set of block shards representing asset objects, where a name hash identifying token (NHIT) associated with an asset (representing a named object) is added with a hash differential identifying token (HDIT) representing a block shard of the asset to produce a combined hash sum, where this hash sum is placed onto a hash ring that also includes the hash values for a set of servers, in order to determine a grouping of the closest N servers (located in different failure domains) in which a particular block shard of the asset is assigned to, such that these groups of servers are used for storing and accessing the payload chunk of a block shard (Bestler [0872]-[0883], [0891]-[0893] and Figure 48).) …
Both He in view of Berglund and Bestler are analogous art since they both teach hashing techniques for grouping and associating sets of data shards to different computing nodes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the random allocation hashing technique taught in He in view of Berglund and enhance it to perform the consistent hashing technique taught in Bestler as a way to further identify and group related named entities and assign them to different data shards, which are distributed among a set of different computing nodes. The motivation to combine is taught in Bestler, as provided in the prior art claim mapping of Claim 1 recited above.
Regarding original Claim 18, 
Claim 18 recites the non-transitory computer storage medium of claim 17, where the non-transitory computer storage medium is further encoded with instructions comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 2, and hence is rejected He in view of Berglund, in further view of Bestler as indicated in Claim 2, in view of the rejections applied to Claim 17.
Regarding original Claim 20, 
Claim 20 recites the non-transitory computer storage medium of claim 17, where the non-transitory computer storage medium is further encoded with instructions comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 9, and hence is rejected under similar rationale provided by He in view of Berglund, in further view of Bestler as indicated in Claim 9, in view of the rejections applied to Claim 17.
Claims 3, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
He et al., U.S. PGPUB 2014/0172754, published 6/19/2014 [hereafter referred as He], in view of Berglund, Per, Shard Selection in Distributed Collaborative Search Engines, Master of Science Thesis in Computer Science, University of Gothenburg, Department of Computer Science and Engineering, Goteborg, Sweden June 2013, 62 pages [hereafter referred as Berglund], in further view of Bestler et al., U.S. PGPUB 2016/0191509, published 6/30/2016 [hereafter referred as Bestler] as applied to Claims 1, 10, and 17; in even further view of Adya et al., Slicer: Auto-Sharding for Datacenter Applications, Proceedings of the 12th USENIX Symposium on Operating Systems Design and Implementation (OSDI ‘16), November 2-4 2016 Savannah, GA, USA, USENIX Association, pp.739-753 [hereafter referred as Adya].
Regarding original Claim 3, 
He in view of Berglund, in further view of Bestler as applied to Claim 1 teaches
(Original) The method of claim 1.
However, He in view of Berglund, in further view of Bestler does not teach
… wherein weightings of the consistent hashing provide an aggregate likelihood that assignment of a particular group of structures occurs and are the same as weightings of consistent hashing of the new model.  
Adya teaches
… wherein weightings of the consistent hashing provide an aggregate likelihood that assignment of a particular group of structures occurs and are the same as weightings of consistent hashing of the new model (Examiner’s note: As indicated earlier, this claim limitation exhibits a 112(b) indefiniteness issue, and hence, for the purposes of examination, the term “weightings of the consistent hashing” will be interpreted as broadly reciting actions and/or results generated from a consistent hashing technique, resulting in this claim limitation to be interpreted as broadly reciting that each action and/or result generated from the consistent hashing technique (as new elements with unique identifiers are applied) are independent from each other. Adya teaches a sharding algorithm (Slicer) that divides a keyspace equally among available tasks through hashing, such that the Slicer algorithm exhibits consistency by ensuring that at most one task/node is authoritative for a key and performs consistent assignments to prevent rapid load shifts, and hence the Slicer algorithm is a type of consistent hash algorithm (Adya p.745 col.2 2nd – 4th paragraphs; p.740 col.1 3rd paragraph; and p.747 col.1 Section 4.5 Strong Consistency). Adya further teaches the Slicer algorithm includes steps for performing re-assignment of tasks/nodes through a weighted move calculation, where the algorithm picks a sequence of moves with the highest weight and applies this move in descending weight order, where these sequences of moves can either be to merge adjacent cold slices/shards (those with small load imbalance) or split hot slices/shards (those with large load imbalance). Adya further teaches that the splitting of hot slices (i.e., those with large load imbalance) are based on a set of thresholds and conditions measuring the hotness of the slice/shard and the number of slices per task in aggregate, while the merging of cold slices (i.e., to defragment task/node assignments) are based on a separate set of thresholds and conditions, resulting in re-assignments where only the moves affecting the hottest task are affected (representing an aggregate likelihood of an assignment occurs), and where the moves to perform the split of a hot slice does not affect their task/node assignments (representing a scenario where each move resulting from the hash is independent of each other, such that there is minimal overlap and does not result in significant load changes or assignments in the system) (Adya pp.745 col.2 last paragraph-p.746 col.1 last paragraph (Section 4.4.1 Sharding Algorithm: Weighted-move)).).  
Both He in view of Berglund, in further view of Bestler and Adya are analogous art since they both teach consistent hashing techniques for grouping and associating sets of data shards to different computing nodes.
He in view of Berglund, in further view of Bestler and enhance it to incorporate the steps involving computing and determining weighted moves for hot and cold slices (shards) taught in Adya as a way to as a way to improve the performance of the consistent hashing technique. The motivation to combine is taught in Adya, since the Slicer sharding algorithm with weighted move is shown to outperform other load-aware consistent hashing algorithms in terms of handling load imbalance and reducing key churn, thus making a distributed system that exhibits these benefits more robust in handling load balance changes by optimizing the moves resulting from the load imbalance to an order of magnitude fewer keys (Adya p.750 col.1 Figure 11 and p750 col.1 2nd paragraph; and p.751 col.2 1st paragraph (Section 6 Related Work)).
Regarding original Claim 12, 
Claim 12 recites the system of claim 10, where the system further comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 3, and hence is rejected under similar rationale and motivations provided by He in view of Berglund, in further view of Bestler and Adya as indicated in Claim 3, in view of the rejections applied to Claim 10.
Regarding original Claim 19, 
Claim 19 recites the non-transitory computer storage medium of claim 17, where the non-transitory computer storage medium is further encoded with instructions comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 3, and hence is rejected under similar rationale and motivations provided by He in view of Berglund, in further view of Bestler and Adya as indicated in Claim 3, in view of the rejections applied to Claim 17.
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over 
He et al., U.S. PGPUB 2014/0172754, published 6/19/2014 [hereafter referred as He], in view of Berglund, Per, Shard Selection in Distributed Collaborative Search Engines, Master of Science Thesis in Computer Science, University of Gothenburg, Department of Computer Science and Engineering, Goteborg, Sweden June 2013, 62 pages [hereafter referred as Berglund], in further view of Bestler et al., U.S. PGPUB 2016/0191509, published 6/30/2016 [hereafter referred as Bestler] as applied to Claims 1 and 
Regarding original Claim 5,
 He in view of Berglund, in further view of Bestler as applied to Claim 1 teaches
(Original) The method of claim 1, wherein the assigning comprises applying … hashing of an ordered set of the persistent identifiers to the unique entity (Examiner’s note: As indicated earlier, Bestler teaches applying a consistent hashing technique on a set of block shards representing asset objects, and computing a hash sum that is placed onto a hash ring, in order to determine a grouping of the closest N servers (located in different failure domains) in which a particular block shard of the asset is assigned to, where the hash values and their locations on a hash ring (according to the least-significant 16 bits of a hash value) represents an ordered set of identifiers (Bestler [0872]-[0883], [0891]-[0893] and Figure 48).).  
While He in view of Berglund, in further view of Bestler teaches consistent hashing where name identifiers and shard IDs are hashed onto points on a circle, with each hash value on the circle representing an ordered set of identifiers, He in view of Berglund, in further view of Bestler does not teach explicitly teach
…  wherein the assigning comprises applying jump hashing …
Lamping teaches
… wherein the assigning comprises applying jump hashing (Examiner’s note: Lamping teaches applying jump hashing to compute and identify a particular shard of data based on hashing a set of keys, where Lamping teaches a jump hashing example using three keys (k1, k2, k3), where the hash results of these keys are located on positions on a unit circle and represent corresponding data shard IDs (where these data shard IDs are in increasing order), and where each data shard is typically managed by a candidate bucket representing a single server or a small set of replicas (Lamping pp.1-2 Introduction and p.2 Figure 1; p.3 2nd paragraph: “… shards can be assigned numerical ids in increasing order as they are added, so that the active bucket ids always fill the range [0, num_buckets).”; and pp.3-5 Explanation of the algorithm).) …
He in view of Berglund, in further view of Bestler and Lamping are analogous art since they both teach consistent hashing techniques for grouping and associating sets of data shards to different computing nodes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the consistent hashing technique taught in He in view of Berglund, in further view of Bestler and enhance it to perform jump hashing taught in Lamping as a way to improve the performance of the consistent hashing technique. The motivation to combine is taught in Lamping, as jump hashing is a fast algorithm, requires a minimal amount of code and memory to operate, and does a better job of splitting the keys evenly among shards (and corresponding buckets, where the buckets represent the single server or small set of replicas) when compared to the standard consistent hash technique, with the execution cost of the algorithm growing logarithmically with the number of buckets, resulting in improved computational and memory efficiency in a distributed storage system utilizing this algorithm (Lamping p.2 2nd paragraph; and p.9 1st-2nd paragraphs and Figure 5).
Regarding original Claim 6, 
He in view of Berglund, in further view of Bestler as applied to Claim 1 teaches
(Original) The method of claim 1.
While He in view of Berglund, in further view of Bestler teaches consistent hashing, He in view of Berglund, in further view of Bestler does not explicitly teach
wherein the consistent hashing is a weighted consistent hashing with affinity ranking.
Lamping teaches
 wherein the consistent hashing is a weighted consistent hashing with affinity ranking (Examiner’s note: In light of applicant’s specification paragraph [0078], the term “weighted consistent hashing with affinity ranking” is also known in literature as rendezvous hashing. Lamping teaches both the original and modified version of rendezvous hashing performs computing of a consistent hash, where in general the rendezvous hashing algorithm takes a key and computes a hash function value for each candidate bucket (shard), and returns a shard/bucket value (ID) for which the hash yielded the highest value. Lamping further teaches that the rendezvous hashing execution time can be further optimized into a tree to make the time proportional to the log of the number of buckets to improve execution  (Lamping p.3 1st paragraph: “The only other algorithm we are aware of that computes a consistent hash is the rendezvous algorithm by Thaler and Ravishankar [3]. Used as a consistent hash, the original version of their algorithm takes a key, and for each candidate bucket, computes a hash function h(key, bucket). It then returns the bucket for which the hash yielded the highest value … Wang et al. [4] show how the buckets can be organized into a tree to make the time proportional to the log of the number of buckets.”).).  
Both He in view of Berglund, in further view of Bestler and Lamping are analogous art since they both teach consistent hashing techniques for grouping and associating sets of data shards to different computing nodes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the consistent hashing technique taught in He in view of Berglund, in further view of Bestler and replace it with rendezvous hashing taught in Lamping as a way to maintain balance (even distribution of objects) and monotonicity (objects only move from old buckets to new buckets without any unnecessary arrangement), thus preserving two important properties for data storage applications, which require the support of adding and removing buckets (and their corresponding server or small set of replicas) without impacting the associated identifier. The motivation to combine is taught in Lamping, since both consistent hashing and rendezvous hashing techniques compute a consistent hash over a set of keys and returns a corresponding set of arbitrary IDs, where these IDs are logically associated with shards and corresponding buckets, such that the underlying buckets representing the shards can be replaced with several replicas. Lamping further teaches that both consistent hash and rendezvous hashing exhibit both balance and monotonicity properties, as well as providing logarithmic execution time according to the number of buckets, and hence the standard consistent hashing technique can be substituted with the rendezvous hashing technique to generate the same predictable results for the system without impacting the overall functionality of the system (Lamping pp.2 Related work 1st paragraph – p.3 3rd paragraph: “Karger et al.’s consistent hash algorithm works by associating each bucket with a number of randomly chosen points on the unit circle. … The only other algorithm we are aware of that computes a consistent hash is the rendezvous algorithm by Thaler and Ravishankar [3]. … Both of these algorithms allow buckets to have arbitrary ids, and handle not only new buckets being added, but also arbitrary buckets being removed. This ability to add or remove buckets in any order can be valuable for cache servers where the servers are purely a performance improvement. … Server death thus does not cause reallocation of data; only capacity changes do. This means that shards can be assigned numerical ids in increasing order as they are added, so that the active bucket ids always fill the range [0, num_buckets). … Wang et al. [4] show how the buckets can be organized into a tree to make the time proportional to the log of the number of buckets.  … Only two of the four properties of consistent hashing described in the Karger et al. paper are important for data storage applications. These are balance, which essentially states that objects are evenly distributed among buckets, and monotonicity, which says that when the number of buckets is increased, objects move only from old buckets to new buckets, thus doing no unnecessary rearrangement.”; and p.9 2nd paragraph: “… the Karger et al. implementations also have O(log n) running times …”).
Regarding original Claim 14, 
Claim 14 recites the system of claim 10, where the system further comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 5, and hence is rejected under similar rationale and motivations provided by He in view of Berglund, in further view of Bestler and Lamping as indicated in Claim 5, in view of the rejections applied to Claim 10.
Regarding original Claim 15, 
Claim 15 recites the system of claim 10, where the system further comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 6, and hence is rejected under similar rationale and motivations provided by He in view of Berglund, in further view of Bestler and Lamping as indicated in Claim 6, in view of the rejections applied to Claim 10.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
He et al., U.S. PGPUB 2014/0172754, published 6/19/2014 [hereafter referred as He], in view of Berglund, Per, Shard Selection in Distributed Collaborative Search Engines, Master of Science Thesis in Computer Science, University of Gothenburg, Department of Computer Science and Engineering, Goteborg, Sweden June 2013, 62 pages [hereafter referred as Berglund], in further view of Bestler et al., U.S. PGPUB 2016/0191509, published 6/30/2016 [hereafter referred as Bestler] as applied to Claim 7; in even further view of Derczynski et al., 
Regarding original Claim 8, 
He in view of Berglund, in further view of Bestler as applied to Claim 7 teaches
(Original) The method of claim 7.
While He in view of Berglund, in further view of Bestler teaches named entity types can be predefined categories such as People, Organizations, and Locations, He in view of Berglund, in further view of Bestler does not explicitly teach
… wherein the particular group of structures indicates a set of demographic attributes of a persistent identifier in the particular group of structures.
Derczynski teaches
… wherein the particular group of structures indicates a set of demographic attributes of a persistent identifier in the particular group of structures (Examiner’s note: Derczynski teaches applying named entity recognition to extract information on a corpus of Twitter tweets, where these tweets consist of microtexts containing person names and demographic information (gender, location, age), and where the identified entity is assigned an unambiguous DBpedia URI (Unique Resource Identifier) (Derczynski p.35 Section 2.2 Comparative evaluation of Twitter NER; pp.38-39 Section 3 Entity linking: “… a follow-up information task is entity linking … It typically requires annotating a potentially ambiguous entity mention (e.g., Paris) with a link to a canonical identifier describing a unique entity (e.g., http://dbpedia.org/resource/Paris).”; p.39 Word-level entity linking: “… one of the contributions of this work is in the new corps of world-level linked entities. It is based on Ritter’s named entity annotated dataset (see Section 2), where entity mentions in a tweet text are assigned an unambiguous DBpedia URI (Unique Resource Identifier); p.42 Section 4.1 General microblog challenges: “Microblogs have a number of genre-specific characteristics … Short messages (microtexts): Twitter and other microblog messages are very short. … Social context is crucial for the correct interpretation of social media content. NER and NEL methods need to make use of social context … in order to disambiguate mentions of person names and locations reliably. … User-generated: … there is a rich source of explicit and implicit information about the user, e.g., demographics (gender, location, age), friendships.”).).  
Both He in view of Berglund, in further view of Bestler and Derczynski are analogous art since they both teach performing named entity recognition methods for performing information extraction on sets of textual-based content, and storing it across a distributed architecture for later analysis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the knowledge bases used for named entity recognition taught in He in view of Berglund, in further view of Bestler and include the corpus of social media/microblogging texts as additional knowledge bases taught in Derczynski as a way to perform named entity recognition to extract useful demographic information associated with microblog texts, as a way to expand the linguistic resources for named entity recognition and entity linking, through the identification of certain unique characteristics related to microblog texts (noisy data such as capitalization, typographic errors, shortenings), and hence, improving the overall performance of the supervised learning methods that can be applied to a variety of other applications. The motivation to combine is taught in Derczynski, since social media/microblogging texts have established themselves as high-value, high-volume sources of content for organizations to analyze and use as enablers for other information extraction tasks, such as relation extraction, opinion mining, and summarization, thus improving the robustness of named entity recognition system by learning to extract information from social media texts, and allowing the system to be more useful and applicable in a variety of different application contexts including knowledge management, competitor intelligence, customer relation management, and various e-business related areas (Derczynski p.33 1st - 2nd paragraphs (Section 1. Introduction); and p.42-44 Section 4.2 Prevalent Errors/4.2.1 Capitalisation/4.2.2 Typographic errors/4.2.3 Shortening/4.2.4 Other problems).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ransil et al., U.S. Patent 7,685,109, Method and Apparatus for Data Partitioning and Replication in a Searchable Data Service, issued 3/23/2010, where Ransil teaches 
Wong et al., U.S. PGPUB 2009/0172139, Balanced Consistent Hashing for Distributed Resource Management, published 7/2/2009, where Wong teaches using balanced consistent hashing to determine a set of master host IDs and performing a load re-distribution of master host IDs for scenarios where there are a smaller set of surviving nodes in a cluster (Wong [0034]-[0042]).  
Strayer et al., CASCADE: Content Access System for the Combat-Agile Distributed Environment, 2013 IEEE Military Communications Conference, IEEE 2013, pp.1518-1523, where Strayer teaches network placement and retrieval of uniquely named data objects (NDOs) in a distributed system by using distributed hash tables, where the nodes in the distributed system are grouped in communities for a consistent hash algorithm to determine their NDO to node assignment, as a way to provide tolerance to node churn (Strayer p.1519 col.2 Section II.A. CASCADE Modules; p.1520 col.1 Section III.A. Content Distribution via Topological Communities; and p.1520 col.2 2) Community Utilization).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121